DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0070300 A1 (Jang) (provided in IDS).

Re claim 1, Jang teaches semiconductor device comprising: 
insulating layers (115) stacked on top of each other; 
conductive layers (conductive layers defined by layers 322, 332, and 344) stacked on top of each other and interposed between the insulating layers; 

deposition inhibiting patterns (312) partially interposed between the conductive layers and the barrier patterns, wherein each of the conductive layers includes a first portion contacting a deposition inhibiting pattern and a second portion contacting a barrier pattern (see annotated Fig. 2 below).

    PNG
    media_image1.png
    427
    781
    media_image1.png
    Greyscale


Re claim 3, Jang teaches a slit insulating layer (380 left) passing through the insulating layers and the conductive layers; and pillars (pillars defined by 260 and 252) passing through the insulating layers and the conductive layers (Fig. 2).

Re claim 4, Jang teaches wherein the deposition inhibiting patterns are formed around the slit insulating layer (Fig. 2).

Re claim 5, Jang teaches wherein the first portion is thinner than the second portion in each of the conductive layers (Fig. 2).

Re claim 6, Jang teaches a stacked structure including conductive layers (conductive layers defined by layers 322, 332, and 344) and insulating layers (115) which are alternately stacked; 
first to Nth pillars (pillars defined by 260 and 252) sequentially arranged and passing through the stacked structure, wherein N is an integer greater than three; and 
deposition inhibiting patterns (312) surrounding side-walls of the first and Nth pillars except a side-wall of at least one pillar located between the first pillar and the Nth pillar (Figs. 2 and 3).

 Re claim 7, Jang teaches a first slit insulating layer (380 left) extending in a first direction (3rd direction Fig. 3); and a second slit insulating layer (380 right) extending in the first direction, wherein the stacked structure is located between the first slit insulating layer and the second slit insulating layer and the first to Nth pillar are arranged in a second direction (1st direction Fig. 3) crossing the first direction so that the first pillar is next to the first slit insulating layer and the Nth pillar is next to the second slit insulating layer (Fig. 3).

Re claim 9, Jang teaches wherein each of the deposition inhibiting patterns surrounds portions of each of the side-wall of the first and Nth pillars, the portions facing the first and second slit insulating layers (Fig. 3).

    PNG
    media_image2.png
    449
    543
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160300848 A1 (Pachamuthu).

    PNG
    media_image3.png
    513
    629
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812